Berry, T.,
dissenting. I am unable to concur in the foregoing opinion. On the contrary, I agree, in the main, with the views very clearly and forcibly expressed by Judge Macdonald, (who tried the action below,) in his memorandum returned to this court. When the statute says, in so many words, that a county treasurer’s term of office shall continue for two years, and until his successor is elected and qualified, it seems to me that this plain, simple, and unambiguous language is to be understood in its ordinary signification." To my mind, it requires no labored construction or interpretation, for it bears but one possible meaning. The term of the treasurer, as an officer defacto and de jure, continues until his successor is elected and qualified. The interval between the end of the two years, and the election and qualification of the successor, is just as much a part of the term as is the period of two years itself. During the term the treasurer is in office, and the duties of the office rest upon him. The statutory condition of a county treasurer’s bond is that he will faithfully execute the duties of his office, and safely keep and pay over, “according to law,” all moneys which come into his hands, etc.
The sureties upon a county treasurer’s bond guaranty the performance of this condition, and their liability upon the bond, as well as that of the treasurer himself, is for the faithful performance of the treasurer’s duties, and the safe-keeping and paying over, according to law, of the moneys mentioned, during the whole of the term, as defined above, in accordance with the express language of the statute. The purpose of the bond is the complete and absolute protection of the public, and nothing short of the view above expressed will assure this. There must be no interval of time during which this protection is wanting. If it be said that this is hard doctrine for sureties, it is sufficient answer that the statute was not made in the interest *410of sureties, but with an eye single to the public interest. Suretyship always and ex vi termini implies and involves risks of hardship and loss, but that is no ground for relieving a surety from the obligation of his contract. No man is compellable to become a surety. As a condition of becoming one, he may insist on security for himself. And I can see no reason why, if a board of county commissioners inexcusably neglects to appoint a successor to a county treasurer, in violation of statutory duty, a surety apprehending prejudice may not compel an appointment by legal proceedings, nor any reason why the members of such board would not be liable in damages to any surety who was injured by such neglect without his acquiescence.
I remark, further, that the doctrine of the majority of the court as to what would be a reasonable time within which the county board should appoint a successor to a county treasurer, appears to me to introduce an element of uncertainty as to the obligations of sureties upon a treasurer’s bond much to be deprecated, for reasons which hardly need be stated. As for the authorities, they are to be found in abundance on both sides of the main question presented by this case. See, in addition to those cited in the majority opinion, State v. Howe, 25 Ohio St. 588; Butler v. State, 20 Ind. 169; State v. Daniel, 57 N. C. 444; Dunphy v. Whipple, 25 Mich. 10.